          Case 1:21-cr-00201-DLF Document 23 Filed 03/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :    CRIM NO.
                                                  :
           v.                                     :    MAGISTRATE NO. 21-MJ-150
                                                  :                         21-MJ-220
 ZACHARY HAYES MARTIN,                            :                         21-MJ-221
 also known as ZAC MARTIN,                        :                         21-MJ-219
                                                  :    VIOLATIONS:
 MICHAEL QUICK,                                   :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
 STEPHEN QUICK, and                               :    Building or Grounds)
                                                  :    18 U.S.C. § 1752(a)(2)
 KARI KELLY,                                      :    (Disorderly and Disruptive Conduct in a
                          Defendants.             :    Restricted Building or Grounds)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Disorderly Conduct in a Capitol Building
                                                  :    or Grounds)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)



                                     INFORMATION

       The United States Attorney charges that at all relevant times:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, ZACHARY HAYES MARTIN,

also known as, ZAC MARTIN, MICHAEL QUICK, STEPHEN QUICK and KARI KELLY,

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any

posted, cordoned-off, or otherwise restricted area within the United States Capitol and its grounds,

where the Vice President and Vice President–elect were temporarily visiting, without lawful

authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18, United
States Code, Section 1752(a)(1))
          Case 1:21-cr-00201-DLF Document 23 Filed 03/10/21 Page 2 of 3




                                       COUNT TWO

       On or about January 6, 2021, in the District of Columbia, ZACHARY HAYES MARTIN,

also known as, ZAC MARTIN, MICHAEL QUICK, STEPHEN QUICK and KARI KELLY,

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity

to, a restricted building and grounds, that is, any posted, cordoned-off, or otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(2))

                                       COUNT THREE

       On or about January 6, 2021, in the District of Columbia, ZACHARY HAYES MARTIN,

also known as, ZAC MARTIN, MICHAEL QUICK, STEPHEN QUICK and KARI KELLY,

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings or Grounds with the intent to impede, disrupt, and disturb the orderly conduct of a

session of Congress and either House of Congress, and the orderly conduct in that building of a

hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building or Grounds, in violation of Title 40, United States
Code, Section 5104(e)(2)(D))




                                                  2
          Case 1:21-cr-00201-DLF Document 23 Filed 03/10/21 Page 3 of 3




                                      COUNT FOUR


       On or about January 6, 2021, in the District of Columbia, ZACHARY HAYES

MARTIN, also known as, ZAC MARTIN, MICHAEL QUICK, STEPHEN QUICK and

KARI KELLY, willfully and knowingly paraded, demonstrated, and picketed in any United

States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40, United
States Code, Section 5104(e)(2)(G))



                                                  Respectfully submitted,

                                                  Channing D. Phillips
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793


                                           By:    /s/ Brenda J. Johnson
                                                  Brenda J. Johnson
                                                  Assistant United States Attorney
                                                  D.C. Bar No. 370737
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-7801
                                                  Brenda.Johnson@usdoj.gov




                                              3
